MEMORANDUM OF DECISION.
Defendant, Timothy Michaud, was convicted of manslaughter in violation of 17-A M.R.S.A. § 203 (1983 & Supp. 1986) following a jury-waived trial in the Superior Court (Cumberland County). On appeal defendant challenges the sufficiency of the evidence to support his conviction. Examining the evidence in the light most favorable to the prosecution, we hold that the trier of fact rationally could find beyond a reasonable doubt that defendant was guilty of manslaughter. State v. Barry, 495 A.2d 825 (Me.1985).
The entry is:
Judgment of conviction affirmed.
All concurring.